Title: To John Adams from Caesar Augustus Rodney, 6 September 1818
From: Rodney, Caesar Augustus
To: Adams, John


				
					Dear Sir,
					Wilmington, Del: Septr. 6. 1818.
				
				The perusal of your letter to Judge Tudor, published in a late number, of that valuable work, Nile’s Register, has given me great pleasure & satisfaction. You have done justice to departed worth, by rescuing form oblivion, the conduct & character of one of the earliest & ablest defenders of American rights & liberties. The memory of the illustrious James Otis, too long neglected, will be thus transmitted to posterity. You could not have bequeathed them, a more valuable legacy. He was a rare example of splendid talents, fervent patriotism and inflexible  integrity.From my youth, I have been taught to consider him, one of the greatest statesmen of the age. Among the papers of my late Uncle, Cæsar Rodney, who served with him, in the Stampt Act Congress, I have seen several of his letters, which did him infinite honor. This measure, was, perhaps, the offspring of his penetrating mind, for it originated in the House of Representatives of Massachussets, who recommended, unanimously, the time and place of their meeting. How often have I listened to the encomiums pronounced on his eloquent speeches delivered in that illustrious body, of which he was the pride and the principal ornament.The late Governor McKean, under whose auspices I was  educated, and who was the last surviving member of that Congress, has frequently spoken to me, in terms of the highest admiration of his conduct.It was in this assembly of firm & faithful patriots, that the foundation of our liberty was laid. Yet strange to tell, some years before Mr. McKean’s death, he was obliged to resort to “Almon’s Remembrancer” to print an imperfect  sketch of their proceedings. A few months after, he enquired of me, whether I had not, an authentic copy of their Journal, in my possession; and upon being informed that I had, he desired it might be published, as he knew of no other in existence. In compliance with his wish, this was done in Nile’s Register for 1812. Nos. 47. &. 48.In various papers in my possession, I find this distinguished character (James Otis) respectfully mentioned. In a pamphlet originally published, in London, & reprinted in Philadelphia, in the year 1774, entitled “A true State of the Proceedings in the Parliament of Great Britain & the Province of Massachussets Bay,” it is stated, that “Mr Robinson one of the commissioners who had attempted to assassinate Mr. Otis was dispatched to England”My late father Thomas Rodney, with whom, as well as, Cæsar Rodney, you must have been acquainted, in the old Congress, has left the following note in the margin of that page, in the first edition of  Ramsays History of the Revolution, in which, the author breifly notices the Stampt Act Congress. “The historian passes by this Congress, in a very light manner. It was in this Congress that James Otis, of Boston displayed that light and knowledge of the great interests of America, which, shining like the sun, illumined those  who afterward appeared with lustre, in our political hemisphere. Mr Otis was, subsequently injured in his mind by a blow from Mr. Williams Robinson one of the Board of Commrs. at Boston, but he lived until the revolution.”How has it happened that such claims to distinction have been overlooked, and that in the American gallery of portraits we have not long since beheld a faithful likeness of the original?My habitual veneration for the characters of all our old patriots, will, I hope, furnish an apology for this intrusion. Yours Very Respecty.
				
					Cæsar A. Rodney
				
				
			